          Case 3:20-cv-01283-VC Document 72 Filed 10/05/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  BEOWULF VON PRINCE,                                Case No. 20-cv-01283-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTIONS TO
          v.                                         DIMISS WITHOUT LEAVE TO
                                                     AMEND
  DSM NUTRITIONAL PRODUCTS LLC,
  et al.,                                            Re: Dkt. Nos. 64, 65
                 Defendants.

       For the reasons previously given, see Dkt. No. 61, and for the reasons stated in the

motions to dismiss, the Amended Complaint is dismissed for lack of jurisdiction without leave to

amend. Von Prince is informed that no further filings will be considered, and judgment will be

entered against him in accordance with this order.

       IT IS SO ORDERED.

Dated: October 5, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
